Citation Nr: 0401226	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-08 620A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines


THE ISSUE

Whether the veteran has forfeited all rights, claims and 
benefits to which he was entitled under laws administered by 
VA.


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1968.

In an April 2002 decision, compensation and pension service 
determined that the appellant had forfeited all rights, 
claims and benefits to which he was entitled under laws 
administered by VA.  In July 2002, the veteran filed a notice 
of disagreement contesting the forfeiture of all rights and 
claims to VA benefits.  In November 2002, the RO furnished 
the veteran a statement of the case.  In March 2003, the 
veteran submitted a timely substantive appeal with respect to 
the April 2002 decision.  


FINDINGS OF FACT

1.  In January 2001, the veteran submitted a medical report 
showing that he was treated by Antonio L. Villanueva, M.D. 
from October 1969 to June 1999 and that he was treated for 
prostate enlargement, Grade II with nodule pattern and solid 
nodule, lipoma.

2.  A field investigator interviewed the veteran and other VA 
claimants in 2001 and unequivocally established that the 
medical certifications from Antonio L. Villanueva and 
submitted by the veteran to support his claim were knowingly 
and intentionally falsified and that he assisted others in 
obtaining and submitting falsified medical evidence.

3.  Credible evidence to suggest that the deposition by other 
VA claimant was coerced has not been presented.

4.  The veteran knowingly and intentionally submitted false 
and fraudulent statements in support of his claims for 
service connection compensation benefits.

5.  The veteran knowingly and intentionally created and 
obtained fraudulent medical evidence for other VA claimants 
in support of their claims.


CONCLUSION OF LAW

The veteran knowingly made, obtained and presented false 
statements and medical evidence pursuant to his claim or 
other individual's claims for VA benefits, and the veteran 
has forfeited all rights, claims, and benefits under all laws 
administered by VA (except those pertaining to insurance 
benefits).  38 U.S.C.A. § 6103(a) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that during the course of this appeal a 
new law was enacted.  This new law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

A forfeiture action is an adversarial process initiated by 
VA.  Thus, the Board finds that the VCAA would apply in the 
instant case.  In this respect, the Board notes that in 
Barger v. Principi, 16 Vet. App. 132 (2002), the Court held 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, to specifically include 
claims regarding the timeliness of requests for waiver of 
recovery (the Court pointed out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51)).  Likewise, the Board 
concludes that the VCAA is not for application in the instant 
claim pertaining to whether the veteran has forfeited all 
rights, claims and benefits under 38 U.S.C.A. § 6103.

The Board observes that 38 C.F.R. § 3.905 specifically 
provide the type of notice that is to be given in forfeiture 
cases.  VA has satisfied such notice requirement by way of a 
September 2001 letter and in its associated proposed 
administrative decision.  In these two documents, the veteran 
was provided with 1) the specific charges against him; 2) a 
detailed statement of the evidence supporting the charges; 3) 
citation and discussion of the applicable statute; 4) the 
right to submit a statement or evidence within 60 days, 
either to rebut the charges or to explain his position; 5) 
the right to a hearing within 60 days.

Irrespective of whether the VCAA applies in the instant case 
or whether he was specifically informed of the provision of 
the VCAA with respect to the instant claim, the Board finds 
that the veteran has been afforded the notice required by the 
VCAA.  In this regard, the veteran was provided with a 
September 2001 letter and associated proposed administrative 
decision, a December 2001 final administrative decision and 
an April 2002 decision from Compensation and Pension 
Services.  The veteran was also provided with a November 2002 
statement of the case.  In the September 2001 proposed 
administrative decision the veteran was informed that it was 
proposed that he be charged with violating the provisions of 
38 U.S.C.A. § 6103(a).  He was also informed of the basis for 
such charge including the evidence relied upon in its 
decision.  He was told what would happen to his benefits if 
the proposed action were taken.  He was also told that the 
purpose of the letter notifying him of the proposed action 
was to advise him of the charge made against him and to 
afford him the opportunity to submit a statement in denial of 
the charge or an explanation of his position in this matter 
or any other evidence.  He was advised of the place he should 
submit evidence, statements, or explanations.  He was also 
informed of his right to a hearing.  By virtue of the 
December 2001 Final Administrative Decision, the veteran was 
notified of the evidence and the reasons and basis for a 
determination that he had not submitted sufficient proof to 
warrant a change in the proposed administrative decision.  
Additionally, the April 2002 decision by Compensation and 
Pension Services provided a detailed description of the facts 
and the applicable laws that were considered in arriving at 
the decision.

In sum, the Board finds that the proposed decision, the final 
administrative decision, the decision by compensation and 
pension services, as well as the statement of the case 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  By way of these documents, he was also notified of 
the evidence that had been obtained, the type of evidence he 
needed to submit in order to prevail in his appeal, and that 
it was his responsibility to submit such evidence.  See 
Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).  

Given the foregoing, an adjudication of his claim on appeal 
at this time poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran filed claims of service connection for prostate 
enlargement, Grade II with nodule pattern and solid nodule 
lipoma.  In February 1999, his claims were denied.  The 
veteran appealed the denial of his claim and in December 
2000, the Board remanded the claim for further development to 
include obtaining the veteran's treatment records from Dr. 
Antonio L. Villanueva from October 1969 to July 25, 1999.

In a January 2001 statement, the veteran stated that he was 
submitting a medical certificate from Dr. Antonio L. 
Villanueva and requested that the RO honor such statement for 
its veracity.  The medical report was dated in January 2000.  
The report showed that the veteran was treated for prostate 
enlargement, Grade II with nodule pattern and solid nodule, 
lipoma by Antonio L. Villanueva, M.D. from October 1969 to 
June 1999. 

The RO in February 2001 requested that Dr. Villanueva 
submitted copies of the veteran's treatment records from 1969 
to 1999.  It was also requested that the records be 
accompanied with a certification over his signature stating 
"I hereby certify that the attached are from (name of 
institution) and are true and correct to the best of my 
knowledge and belief.

In March 2001, the RO received a statement signed by Dr. 
Antonio Villanueva.  Dr. Villanueva stated the following:

"This is to certify that the 
aforementioned [the veteran] was my 
outpatient due to prostatic enlargement 
grade 2 nodule pattern solid nodule 
lipoma thyroid right neck mild urinary 
bladder, PTB minimal, bronchitis, allergy 
dermatitis of both fingers, numbness of 
both hands both arms both feet and legs 
and anxiety.  He visited me once a month 
for the condition of his illnesses, his 
dermatitis was on and off, recommended to 
take Amoxicillin 500 Mg. 3 times a day 
after meals. Cotrimoxazole 160 Mg. for 
urine.  Hypertension heart disease.  This 
is in reference to your letter dated 
February 7, 2001."

The RO, in March 2001, requested a field examination.  They 
requested assistance in securing the veteran's treatment 
records from 1969 to 1999 when he was allegedly treated by 
Dr. Antonio L. Villanueva.  It was also requested to obtain a 
photograph and information from Dr. Villanueva.  If Dr. 
Villanueva had no treatment records, the RO requested that 
the field investigator obtain an explanation as to how he 
recollected his findings on the veteran.

In July 2001, the veteran stated that he was enclosing an 
affidavit of Dr. Antonio L. Villanueva, his attending 
physician, in support of his claims of service connection.  
The notarized statement from Dr. Antonio L. Villanueva in 
July 2001 is recorded below.

"I, Dr. Antonio L. Villanueva, MD, of 
legal age, married, Filipino citizen with 
postal address at Bactad Proper Urdaneta 
Pangasinan, Philippines, after having 
been duly sworn to in accordance with law 
depose and say:
1.	That, I know personally Robert Q. 
Balot because he was my outpatient 
from October 20, 1969 up to July 25, 
1999;
2.	That, the relatives of Robert Q. Balot 
was my family friend who introduced me 
to him to locate me and give my 
address and also my named to consult 
his illnesses.
3.	That, Robert Q. Balot was still 
student at the college during he first 
consulted me his condition October 20, 
1969, and he visited me once a month 
for his check up;
4.	That, I am executing this affidavit 
freely voluntarily to attest the truth 
and established the facts that Robert 
Q. Balot was my patient from October 
20, 1969 to July 25, 1999.  I am 
making his statements for whatever 
legal intents and purposes 
elsewhere."

The statement contained a signature over the typed name Dr. 
Antonio L. Villanueva.

In June 2001, the Republic of the Philippines, Professional 
Regulation Commission Manila, certified that Antonio L. 
Villanueva did not appear in the registry books of the Board 
of Medicine which contained the names of those duly 
authorized to practice medicine.

A field investigator interviewed Dr. Antonio L. Villanueva in 
June 2001.  He was asked if he could present his Professional 
Regulation Commission (PRC) identification card or 
certificate of registration with the PRC, showing his 
authority to practice medicine in the Philippines.  He 
reported that he used to keep these documents at his old 
house, but he doubted that the documents were still in the 
house.  He stated that the PRC was created in 1972 and that 
prior to its creation, professionals were issued a license to 
practice their respective professions.  He stated that 
nevertheless, he still got his PRC card which he presented to 
the investigator.  The investigator noted that he presented a 
half-cut-cross-wise PRC ID card, showing PRC registration No. 
00004780.  The card, however, did not show any name, date, or 
field of profession.  He reported that he studied at the 
University of Philippines College of Medicine, but that his 
certificate of training was not available, as he had lost it.  
He stated that he continued to practice medicine even though 
he had only renewed his medical license twice.

When asked if he knew the veteran, he stated that he did.  He 
stated that the veteran first came to his house sometime late 
last year and informed him that he was looking for an old 
doctor who could certify and issue a medical certification 
for his alleged treatment from 1946.  He reported that he 
initially refused him but that he succumbed to his wishes for 
fear that the veteran may do him harm.  He stated that the 
veteran was a total stranger to him and that he did not know 
his character and as a result he was scared of him.  He 
stated that the veteran brought a typewriter with him which 
he used to type the medical certification.  After preparing 
the medical certification, he stated the veteran asked him to 
sign it and that he obliged.  He stated that following that 
he continued to ask him to sign numerous medical 
certifications for VA veterans and claimants.  He stated that 
the medical certifications covered alleged treatments for 
veterans and claimants from 1940's.  He again told the 
investigator that he never treated the veteran.  When shown a 
copy of the January 12, 2000 medical certification, he stated 
that the veteran asked him to sign it and that it was the 
veteran who prepared the certification.

The field investigator showed Antonio L. Villanueva, M.D. 
copies of several medical statements involving various 
claimants and veterans which were signed by him.  He stated 
that he recognized all the documents.  He stated that the 
veteran prepared the medical certifications and that he was 
asked to sign them.  He reported that he never treated any of 
the veterans or claimants.  He reported that the veteran told 
him he would receive 10 percent of the lump sum payment for 
each claim approved by VA.  Antonio L. Villanueva, M.D. 
certified that he had read and understood the foregoing 
deposition before he affixed his signature and thumbprint and 
that he further certified that the information stated there 
was true and correct to the best of his knowledge and belief.  
A picture of Antonio L. Villanueva revealed that the 
veteran's hands were deformed.  He was in a wheelchair and 
the veteran, in a subsequent report, stated that he had had a 
stroke.

A field investigator also interviewed the veteran in June 
2001.  The veteran stated that Dr. Villanueva had treated him 
since 1969.  He was informed that VA investigation disclosed 
that he first met Dr. Villanueva sometime last year when he 
was looking for an old doctor who could sign medical 
certifications for him and for other veterans who had pending 
claims with the VA.  He stated that it was not true and that 
Dr. Villanueva had been a family friend since he was still a 
student after his service days in 1969.  He also denied ever 
typing or preparing medical certifications for Dr. Villanueva 
signature which was intended for veterans and claimants who 
had pending claims with VA.  He also denied receiving payment 
from veterans and claimants for each certification prepared 
and signed by Dr. Villanueva.  He stated that he did not 
assist VA claimants in their claims for benefits with VA.  
The investigator informed the veteran that numerous VA 
claimants had testified by means of formal depositions that 
he had provided them with medical certifications in 
connection with their VA claims issued and signed by Dr. 
Villanueva pertaining to their alleged medical treatment.  
The veteran certified that he had read and understood the 
foregoing deposition before he affixed his signature and 
thumbprint and that he further certified that the information 
stated was true and correct to the best of his knowledge and 
belief.

Field examinations reports dated from April 2001 to June 2001 
from several other VA claimants are to the effect that they 
paid the veteran for medical statements to be used in support 
of their VA claims.  All of these claimants certified that 
they had read and understood the foregoing deposition before 
they affixed their signature and thumbprint and that they 
further certified that the information stated was true and 
correct to the best of their knowledge and belief.

An August 2001 Field Investigation report noted the 
aforementioned interviews.  The report also contained 
additional information regarding Antonio L. Villanueva's 
qualifications to practice medicine.  It was reported that 
Antonio L. Villanueva's name was not in the list of doctors 
authorized or licensed to practice medicine in the 
Philippines.  The report also noted that a search revealed 
that the registration number claimed by Antonio L. Villanueva 
actually belonged to someone else.  The report also noted 
that the veteran was involved in the VA claim of another VA 
claimant and that such claimant admitted that the veteran 
supplied him with fabricated medical records which he 
submitted to the VA in connection with his claim.

A September 2001 proposed administrative decision pertaining 
to the issue of whether the evidence warrants submission of 
the veteran for consideration of forfeiture for fraud under 
the provisions of 38 U.S.C.A. § 6103(a) is of record.  In 
this decision it was determined that the veteran knowingly 
and with intention to receive benefits not legally due him, 
furnished false and fraudulent evidence in the prosecution of 
his claim for VA benefits.  It was recommended that the 
evidence the veteran submitted, medical certificate dated 
January 12, 2000, issued by Antonio L. Villanueva, be held to 
be material and that he be charged with possible violation of 
38 U.S.C.A. § 6103(a).  It was further recommended that based 
on the proposed action that his claim be submitted for 
consideration of forfeiture based on fraud.

The proposed decision noted the interview of the veteran, the 
interview of Antonio L. Villanueva and also noted the 
findings of the investigations of other veterans and VA 
claimants.  It was reported that investigations conducted in 
connection with several other veterans and surviving spouses 
of deceased veterans claims showed that the veteran was the 
same person who facilitated the procurement of medical 
certificates from Villanueva and that on one particular claim 
he falsified employment certifications from different 
companies.  It was reported that the veteran charged these 
claimants for his services.  The proposed decision also noted 
that Antonio L. Villanueva had no qualification or legal 
authority to practice medicine.

The decision stated that it was evident that the veteran 
knowingly submitted fraudulent evidence in furtherance of his 
claim for VA benefits.  It was determined that it had been 
verified that the medical certificate dated January 12, 2000 
issued by Antonio L. Villanueva was false.  The veteran 
intentionally misrepresented a medical finding which was 
actually non-existent.  It was also determined that the 
veteran collaborated and conspired with Villanueva in 
obtaining the falsified document.  It was noted that not only 
did the veteran commit fraud in his claim, but that he also 
committed fraud in other veterans and surviving spouse of 
deceased veterans claims as well.  They found that the 
veteran rendered assistance to the other VA claimants by 
representing himself on their behalf in the procurement and 
preparation of the same falsified document.  He facilitated 
the claims of other persons, which were all based on monetary 
considerations.  The RO acknowledged that while the veteran 
denied all the verified findings of the investigations, his 
clients were unanimous in their exposure of the veteran's 
scam.  His client's statements were corroborated by 
Villanueva's own testimony.  It was recommended that the 
medical certificate from Villanueva which the veteran 
submitted be held material and that he be charged with 
possible violation of 38 U.S.C.A. § 6103(a).

The RO, in November 2001, received a response from the 
veteran pertaining to the proposed decision.  He stated that 
he did not submit fraudulent evidence on his present claim 
for benefits.  He stated that the medical certificate signed 
by Dr. Antonio L. Villanueva was not false.  He stated that 
he was not a doctor and that he could not determine that the 
contents were false.  He stated that as long as the 
certification is a document properly signed by him, it was 
his responsibility to answer before VA.  He denied that he 
intentionally misrepresented medical findings that were 
baseless and nonexistent.  He stated that he did not falsify 
the medical certificate of Villanueva and that he did not 
collaborate with Dr. Villanueva.  He stated that he did not 
know that Dr. Villanueva was not a doctor.  He denied that he 
rendered assistance to other veterans and surviving spouses 
of deceased veterans.  He stated that he did not prepare and 
procured falsified documents like medical certificate from 
Dr. Villanueva.  He stated that Dr. Villanueva could not type 
anymore because of his present health condition and 
questioned whether if a secretary typed the certificate 
whether the secretary would be liable for fraud.  He then 
stated: "Example, I went to the clinic of Dr. Villanueva for 
a routine check up and he requested me to type for him the 
medical certificate for his client, am I liable for the 
procurement and preparation of the falsified document if it 
is really a falsified document as you say?"  He stated that 
there was no truth that he assisted claimants for monetary 
considerations.  He stated that it was a fact that there were 
some veterans who sought his knowledge in claiming VA 
benefits, but that he did not charge any money.  He certified 
that his statement was true and correct to the best of his 
knowledge.

A December 2001 final administrative decision found that the 
veteran had not submitted sufficient proof to warrant a 
change in the proposed administrative decision.  It was 
determined that the evidence was found sufficient to warrant 
submission of the veteran for consideration of forfeiture for 
fraud.

In December 2001, the record was referred to Compensation and 
Pension Service for consideration of whether there was a 
forfeiture of rights under the provisions of 38 U.S.C.A. § 
6103(a).

Compensation and Pension Service determined in April 2002 
that the veteran had forfeited all rights, claims, and 
benefits under the laws administered by VA as provided by 38 
U.S.C.A. § 6103(a).  They determined that it was clearly 
established by the evidence of record that the veteran 
knowingly, intentionally, and deliberately submitted 
fraudulent medical information in support of his claim for 
service-connected disability benefits.  In addition, they 
found that the veteran assisted other individuals in 
submitting fraudulent medical information in an attempt to 
help them fraudulently obtain VA benefits to which they had 
no entitlement.

In a substantive appeal, the veteran stated that he did not 
know that Villanueva was not a doctor.  He further stated 
that he spoke with one of the VA claimant's interviewed and 
that he was coerced to give his statement implicating him in 
fraudulent acts.  He related that he helped veterans, but 
that he never accepted money.

Analysis

Pursuant to 38 U.S.C.A. § 6103(a), whoever knowingly makes or 
causes to be made or conspires, combines, aids, assists in, 
agrees to, arranges for, or in any way procures the making or 
presentation of false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper concerning any 
claim for VA benefits shall forfeit all rights, claims, and 
benefits under all laws administered by VA (except laws 
pertaining to insurance benefits).

VA regulations provides that an act committed when a person 
knowingly makes or causes to be made or conspires, combines, 
aids, or assists in, agrees to arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by VA (except laws relating to insurance 
benefits).  Any person who commits fraud forfeits all rights 
to benefits under all laws administered by VA, other than 
laws relating to insurance benefits.  38 C.F.R. § 3.901.  
After September 1, 1959, any person who commits fraud in the 
Philippine Islands, forfeits all rights to benefits under all 
laws administered by the VA, other than laws relating to 
insurance benefits. 38 C.F.R. § 3.901.

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West 13 Vet.app. 314, 320-22, 
326-27 (2000).

In the present case, the Board concludes that the veteran 
submitted a January 2000 fraudulent medical statement.  The 
medical statement was created by the veteran and signed by 
Antonio L. Villanueva who represented himself as a doctor.  
The evidence of record shows that Antonio L. Villanueva was 
not a doctor and that he was not authorized to practice 
medicine in the Philippines.  The veteran submitted such 
medical statement in support of his claims of service 
connection.  The VA investigation report reveals that the 
veteran conspired with Antonio L. Villanueva to create 
falsified medical statements for himself as well as for other 
VA claimants for the purpose of obtaining VA monetary 
benefits.  The claims file contains several sworn statements 
from VA claimants who stated that the veteran assisted them 
in obtaining falsified medical statements from Antonio L. 
Villanueva for the purpose of obtaining VA benefits.  The 
file also contains a sworn statement from Antonio L. 
Villanueva to the effect that the veteran would type medical 
statements for himself and other people which he signed.  He 
stated that he never treated the veteran or any of the other 
VA claimants.  The Board finds that the sworn statements of 
Antonio L. Villanueva and of the other VA claimants to the 
effect that the veteran fraudulently obtained falsified 
medical statements are credible.  These individuals were 
interviewed separately and the VA claimants' statements 
corroborate the doctor's statement.  

The Board notes that the veteran denies that he knew that 
Antonio L. Villanueva was not a doctor.  He also denies that 
he participated in creating, drafting or obtaining false 
medical statements for the purpose of obtaining VA benefits 
for himself and others.  The Board notes that the veteran has 
been inconsistent in his statements to VA.  For instance, on 
one occasion, the veteran denied assisting other VA claimants 
pursue their claims and on other occasions, he stated that he 
assisted other claimants, but that he never charged them a 
fee.  His inconsistency minimizes the truthfulness of his 
assertions.  He has not submitted any evidence in support of 
his assertions.  The Board observes that the overwhelming 
evidence of record, by way of the sworn statement by Antonio 
L. Villanueva, and the sworn statements by several VA 
claimants shows that the veteran conspired with others to 
submit false medical and employment statements to VA.  

The Board notes that the veteran claims that a VA claimant's 
interview with a VA field investigator was coerced.  The 
Board observes there is no statement from such individual 
indicating such coercion.  The Board observes that the 
interview was recorded and that such VA claimant read and 
certified that his statement was true.

The evidence of record establishes beyond any reasonable 
doubt, that the veteran knowingly, intentionally, and 
deliberately created, obtained, and submitted medical 
statements and information in order to obtain VA service-
connected compensation benefits.  The record also shows that 
he intentionally participated in obtaining false medical 
statement for other VA claimant's in support of their claims.  
Due to such actions, he has forfeited his rights to VA 
benefits (aside from insurance benefits) 


under 38 U.S.C.A. § 6103(a).


ORDER

Forfeiture was properly declared against the veteran pursuant 
to the provisions of 38 U.S.C.A. § 6103.  The appeal is 
denied.


	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



